Citation Nr: 0115330	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  00-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1944 to 
December 1946.

By rating decision of December 1991, the RO denied service 
connection for bilateral hearing loss.  The veteran did not 
submit a timely appeal and the decision became final.  
38 C.F.R. § 20.302(a) (2000).

The pending matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
in which the RO found that new and material evidence had not 
been submitted to reopen the veteran's claim of entitlement 
to service connection for bilateral hearing loss.  The 
veteran filed a timely notice of disagreement in July 1999, 
and requested a hearing at the RO before a local hearing 
officer.  In a letter filed November 1999, the veteran's 
representative withdrew the request for a hearing, and a 
statement of the case (SOC) was issued in August 2000.  The 
veteran submitted a substantive appeal in September 2000, 
with no hearing requested.

The Board notes that in December 2000, the RO issued an SOC 
in response to the veteran's October 2000 notice of 
disagreement with the effective date for a service-connected 
seizure disorder assigned by an August 2000 rating decision.  
The veteran has not filed a substantive appeal to the Board 
on the issue of entitlement to an earlier effective date for 
a grant of service connection for a seizure disorder.  As 
such, that issue is not before the Board for appellate 
consideration.


REMAND

Notably, in a November 1999 letter submitted primarily to 
cancel a scheduled RO hearing, the veteran's representative 
indicated that relevant, updated treatment records were 
located at the Oakland [Pittsburgh] VA Medical Center (VAMC).  
Pursuant to the duty to assist under the Veterans Claims 
Assistance Act, complete treatment records from Pittsburgh 
VAMC should be obtained and associated with the claims 
folder.

Also, the record reflects additional evidence that was 
submitted to the RO in November 1999, prior to the issuance 
by the RO of notice of the appeal's certification to the 
Board, and not considered by the RO in its decision.  Such 
evidence consists of photocopies of entries in the veteran's 
diary, alleged to have been written in service.  Moreover, no 
waiver of initial consideration by the RO was provided 
regarding such evidence.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated the concept of a well-
grounded claim (thus superseding the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) and redefined VA's duty to assist the veteran 
regarding his claim.  The Veterans Claims Assistance Act of 
2000 provides, in pertinent part, that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  Furthermore, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies and a medical examination 
must be made available when the evidence of record is 
insufficient for rendering a decision on the claim.  Veterans 
Claims Assistance Act of 2000, 114 Stat. at 2097-98. 

The Board observes the RO has not been afforded an 
opportunity to consider the claim under the Veterans Claims 
Assistance Act of 2000, and thereby determine whether 
additional notification or development action is required.  
As the Veteran's Claims Assistance Act provisions are 
applicable to the veteran's claim, proceeding with a merits-
based decision could be prejudicial.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (holding that the veteran may be 
unfairly prejudiced by not having been afforded full benefit 
of procedural safeguards when Board addresses merits of claim 
not developed by RO); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49, 747 (1992).  Therefore, 
a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  The veteran is herein advised that, in keeping with 
VA's duty to assist, as announced in Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991), the purpose of any examination 
requested pursuant to this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
If the veteran fails to report for any scheduled examination, 
a decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The veteran should be contacted in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim to reopen for service 
connection for bilateral hearing loss.  
These sources of evidence may include 
private medical records showing treatment 
of the claimed disability, including 
medical opinions as to etiology, lay 
statements by witnesses, or personal 
testimony.

Thereafter, the RO should obtain and 
associate with the claims folder complete 
treatment records originating from the 
Pittsburgh VAMC, with particular 
attention to records after March 1998.

All records identified should be 
associated with the claims folder upon 
obtaining authorization.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims folder, and the veteran and his 
representative so notified and given the 
opportunity to submit the evidence on 
their own.

3.  Upon completion of the foregoing 
development, the RO should re-adjudicate 
the question of whether new and material 
evidence has been presented to reopen the 
veteran's previously denied claim of 
entitlement to service connection for 
bilateral hearing loss, on the basis of 
all the evidence on file and governing 
legal authority, to include the Veterans 
Claims Assistance Act.  In the event that 
new and material evidence is found to 
have been submitted to reopen the claim, 
the RO should complete the following 
actions in the paragraph below.  If new 
and material evidence is not found to 
have been presented, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given an opportunity to respond within 
the applicable time before the claims 
folder is returned to the Board for 
further review.

4.  In the event that new and material 
evidence is found by the RO to have been 
submitted to reopen the veteran's claim, 
the veteran is to be afforded a VA 
otolaryngological examination (including 
audiological testing) to determine the 
nature and etiology of any bilateral 
hearing loss.  It is imperative that the 
examiners who are designated to examine 
the veteran review the evidence in the 
claims folder, to include a complete copy 
of this REMAND.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.

The physician should render the following 
opinions:

I.  Whether the veteran was 
exposed to any noise or acoustic 
trauma post-service via 
employment, hobbies, etc.?

II.  Whether it is as least as 
likely as not that any current 
bilateral hearing loss had its 
onset in or is any way related to 
the veteran's military service 
(including any exposure to 
acoustic trauma).  All examination 
findings, along with the complete 
rationale for each opinion 
expressed and conclusion reached, 
should be set forth in a 
typewritten report.

5.  After completion of the foregoing 
upon finding that new and material 
evidence was submitted, and any other 
development deemed warranted by the 
record, the RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for bilateral hearing loss, on 
the merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655 (as 
appropriate), 38 U.S.C.A. § 1154 and the 
recently amended/added statutory 
provisions pertaining to VA's duty to 
notify and assist the veteran.  The RO 
must provide adequate reasons and bases 
for all of its determinations, citing all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
given the opportunity to respond within 
the applicable time before the claims 
folder is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


